991 F.2d 786
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Thomas G. HODGETTS, Plaintiff, Appellant,v.COMMUNITY COLLEGE OF RHODE ISLAND, Defendant, Appellee.
No. 91-2341.
United States Court of Appeals,First Circuit.
March 29, 1993

Appeal from the United States District Court for the District of Rhode Island
Thomas G. Hodgetts on brief pro se.
James E. O'Neil, Attorney General, and James R. Lee, Special Assistant Attorney General, on brief for appellee.
D.R.I.
AFFIRMED.
Before Breyer, Chief Judge, Torruella and Cyr, Circuit Judges.
Per Curiam.


1
We have reviewed the record on appeal and conclude that the district court did not abuse its discretion in entering the contempt finding.  See Mass.  Association of Older Americans v.  Commissioner of Public Welfare, 803 F.2d 35, 38 (1st Cir. 1986); AMF Inc. v.  Jewett, 711 F.2d 1096, 1101 (1st Cir. 1983).  Accordingly, the order holding appellant in contempt and enjoining appellant from further picketing is affirmed.